                           Case 4:18-cv-02671-YGR Document 101 Filed 05/25/21 Page 1 of 2



                     1   JEFFREY B. MARGULIES (BAR NO. 126002)
                         EVA YANG (BAR NO. 306215)
                     2   NORTON ROSE FULBRIGHT US LLP
                     3   555 South Flower Street
                         Forty-First Floor
                     4   Los Angeles, California 90071
                         Telephone:     (213) 892-9200
                     5   Facsimile:     (213) 892-9494
                         jeff.margulies@nortonrosefulbright.com
                     6   andy.guo@nortonrosefulbright.com
                     7
                         Jennifer K. Van Zant (admitted pro hac vice)
                     8   Andrew L. Rodenbough (admitted pro hac vice)
                         Ryan C. Fairchild (admitted pro hac vice)
                     9   BROOKS, PIERCE, MCLENDON, HUMPHREY
                         & LEONARD, LLP
                    10   230 North Elm Street
                         2000 Renaissance Plaza
                    11   Greensboro, NC 27401
                         Telephone:    (336) 373-8850
                    12   Facsimile:    (336) 378-1001
                         jvanzant@brookspierce.com
                    13   arodenbough@brookspierce.com
                         rfairchild@brookspierce.com
                    14
                         Attorneys for Defendant
                    15   ROSS STORES, INC.
                    16                                UNITED STATES DISTRICT COURT

                    17                             NORTHERN DISTRICT OF CALIFORNIA

                    18                                        OAKLAND DIVISION

                    19

                    20   DOMINIQUE MORRISON, on behalf of                Case No. 4:18-cv-02671-YGR
                         herself and all others similarly situated,
                    21                                                   Assigned for All Purposes to the Hon. Yvonne
                                               Plaintiff,                Gonzalez Rogers
                    22
                         vs.
                    23                                                   NOTICE OF CHANGE OF COUNSEL
                         ROSS STORES, INC.,
                    24
                                               Defendant
                    25

                    26
                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER

                                                             NOTICE OF CHANGE OF COUNSEL
                           Case 4:18-cv-02671-YGR Document 101 Filed 05/25/21 Page 2 of 2



                     1          TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                     2          Pursuant to Civil Local Rule 5-1(c)(2)(C), please take notice that Jennifer K. Van Zant,

                     3   Andrew Rodenbough, and Ryan C. Fairchild of Brooks Pierce McLendon Humphrey and

                     4   Leonard LLP hereby withdraw as counsel for Defendant Ross Stores, Inc. in the above-captioned

                     5   matter. All other counsel of record for Defendant remain the same.

                     6
                         Dated: May 25, 2021                        JEFFREY B. MARGULIES
                     7                                              EVA YANG
                                                                    NORTON ROSE FULBRIGHT US LLP
                     8
                                                                    JENNIFER K. VAN ZANT
                     9                                              ANDREW L. RODENBOUGH
                                                                    RYAN C. FAIRCHILD
                    10                                              BROOKS, PIERCE, MCLENDON, HUMPHREY
                                                                    & LEONARD, LLP
                    11

                    12
                                                                   By /s/ Jennifer K. Van Zant
                    13                                               Jennifer K. Van Zant
                                                                   Attorneys for Defendant
                    14                                             ROSS STORES, INC.

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                       -1-
                                                            NOTICE OF CHANGE OF COUNSEL
